It seems to me that the exact point urged by the appellant is not passed on in this opinion. The proposition is:
"Plaintiff pleaded * * * in the event of a sale or the procuring of a purchaser * * * defendant agreed * * * to pay plaintiff onehalf of 5 per cent. of the selling price as commission and plaintiff's part of the commission"
— and such contract as pleaded was not established by any evidence.
The appellee testified that the contract was:
"Mr. Porter asked me would we split the commission on it, and I told him we would. He asked me what the commission would be, and it was 5 per cent. of the selling price."
Again on cross-examination:
"I talked to Asa Porter about this proposition, and I told him that Mr. Porter had agreed to pay me one-half of 5 per cent. commissions. Asa didn't know anything about it, and I told him I had listed the place with his father, and we were to split the commissions. Yes; I told him his father had agreed to pay me one-half of the commission. * * * I told Mr. Reynold * * * that Mr. Porter had agreed to pay one-half of the commission."
It seems to me that the pleadings charge that defendant agreed in person to pay onehalf of 5 per cent. commissions in the event he (defendant) procured a purchaser, whilst the effect of the testimony is that the agreement was for defendant to divide the 5 per cent. commission to be paid by the owner of the property in case he procured a purchaser. In other words, the testimony does not correspond with the contract pleaded. An agreement to be personally liable is not the same as an agreement to divide something to be procured from another.
I am therefore of the opinion that the motion for rehearing should be granted, and the cause reversed and remanded for a new trial.